TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 16, 2018



                                      NO. 03-18-00166-CV


Appellants, Kimberly McNeely, Acting Director of PARD, in her Official Capacity; and the
 City of Austin// Cross-Appellant, Watertight Endeavors, Inc. d/b/a Austin Party Cruises

                                                 v.

    Appellee, Watertight Endeavors, Inc. d/b/a Austin Party Cruises// Cross-Appellees,
     Kimberly McNeely, Acting Director of PARD, in her Official Capacity; and the
                                     City of Austin




       APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
   DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the interlocutory order signed by the trial court on March 6, 2018. The

parties have filed motions to dismiss the appeal and the cross-appeal, and having considered the

motions, the Court agrees that the motions should be granted. Therefore, the Court grants the

motions and dismisses the appeal and the cross-appeal. Each party shall bear their own costs

relating to the appeal and the cross-appeal, both in this Court and in the court below.